 1                                   UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                  ***
 4   LAUREN WHITTEMORE,                                      Case No. 2:19-cv-01116-KJD-BNW
 5                      Plaintiff,
                                                                           ORDER
 6           v.
 7   ANDERSON BUSINESS ADVISORS LLC,
 8                     Defendant.
 9

10          The Court received Defendant Anderson Business Advisors, LLC’s Emergency Motion to
11   Vacate the Early Neutral Evaluation on the morning of September 25, 2019 (ECF No. 20). It
12   appears, having received a confidential statement from Plaintiff Lauren Whittemore, that Plaintiff is
13   not in agreement with Defendant’s Emergency Motion. While the Court understands there may be
14   attendance issues related to Defendant’s Emergency Motion, the Early Neutral Evaluation shall go
15   forward as scheduled. The parties are instructed to focus on the issues relating solely to the case
16   pending in federal court.
17          Accordingly, IT IS HEREBY ORDERED that Anderson Business Advisors, LLC’s
18   Emergency Motion to Vacate the Early Neutral Evaluation (ECF No. 20) is DENIED.
19          IT IS FURTHER ORDERED that Anderson Business Advisors, LLC shall submit an ENE
20   statement to Chambers for the undersigned, located in Room 6202, in the federal Courthouse, by 3
21   p.m. on Friday, September 27, 2019.
22

23          DATED THIS 25th day of September, 2019.
24

25

26                                                ELAYNA J. YOUCHAH
                                                  UNITED STATES MAGISTRATE JUDGE
27

28
                                                     1
